Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 
Status
Claims 1-2, 4-7, 9-11, 14-23 have been examined. Claims 3, 8 have been previously canceled. Claims 12-13 have been canceled. Claims 1, 22-23 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-11, 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanenbaum et al. (US. 20170065757 hereinafter Tanenbaum) in view of Cosentino et al. (US. 20130131574 hereinafter Cosentino) and further in view of Carosso et al. (US. 20070100660A1 hereinafter Carosso).  

With respect to claim 1, Tanenbaum teaches a dialysis system, comprising: 
a dialysis machine (‘757; Abstract; Para 0041 ); and
a gateway device configured to receive spoken input from a user and provide two-way conversational capability between the user and the gateway device, the gateway device comprising:	
a microphone configured to receive audio input; and 
a control unit configured to: 
identify one or more spoken words based on the audio input received at the microphone (‘757. Para 0071: by disclosure, Tanenbaum describes the PD machine 102 also includes a control unit 139 (e.g., a processor), a speaker 141, and a microphone 143. The microphone 802 and the speaker 804 may be included in addition to or instead of the microphone 143 and the speaker 141 of the dialysis system 100. The microphone 802 is configured to receive audio information (e.g., spoken information) from a user and provide the audio information to the dialysis system 100. The voice recognition component (202 of FIG. 2) receives the audio information and can identify one or more voice commands in the audio information the control unit 139 can receive signals from and transmit signals to the touch screen display 118, the control panel 120, the speaker 141, the microphone 143, and the various other components of the PD system 100. The PD machine 102 can receive audio input (e.g., spoken commands) through the microphone 143 and provide audio output (e.g., spoken alarms, alerts, and instructions) through the speaker 141. The control unit 139 can control the operating parameters of the PD machine 102, for example, based in part on the audio input and output.). 
Tanenbaum discloses a dialysis system as shown in Fig. 1 in communication with an external device that includes a microphone and a speaker (‘757; Para 0064). Tanenbaum,as shown in FIG. 8 an example of discloses a tablet computer 800 that is configured to communicate (e.g., wirelessly communicate) with the dialysis system 100. The tablet computer 800 includes a microphone 802 and a speaker 804 (‘757; Para 0107).  Tanenbaum further discloses audio input (e.g., spoken commands) through the microphone 143 and audio output (e.g., spoken alarms, alerts, and instructions) through the speaker 141. The control unit 139 can control the operating parameters of the PD machine 102, for example, based in part on the audio input and output
Tanenbaum does not, however, Cosentino teaches  
generate a spoken response based on the identified one or more spoken words (‘574;  Para 0069: by disclosure, Cosentino describes the interactive voice response to provide spoken response from the patient in response to the prompts and to collect sufficient information about the dialysis treatment to the patient);  
identify a treatment parameter in a second audio input received at the microphone (‘574; Para 0034 input from microphone; Para 0055: the dialysis treatment monitoring system relate to dialysis treatment information in the form of fluid information relating to the dialysate used in the dialysis treatment of the patient and the waste fluid or dialysate effluent recovered during the dialysis treatment. Exemplary embodiments of the fluid information include information identifying the dialysate used in the dialysis treatment, a volume or weight of administered dialysate, a volume or weight of the dialysis effluent recovered during the dialysis treatment, an identification of a medication or additive (e.g., dextrose, heparin, glucose, etc.) within the dialysate, a concentration of the medication or additive within the dialysate, a dosage of the medication or additive within the dialysate, and other information relating to the dialysate. Such fluid information related to urine may also be obtained and utilized) and 
cause the dialysis machine to set or modify a treatment parameter based on the identified treatment parameter in the second audio input (‘574; Para 0076: the IVR system  may automatically utilize the central communication device 310 to initiate communication with the health care communication device  or send an alert to the health care profession indicating that the patient  is in need of medical assistance because one or more of the patient's dialysis treatment parameters fall outside predefined boundaries,); and  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to modify the use of the dialysis system of Tanenbaum with the techniques of using voice response of Cosentino in order to establish the communication between the dialysis system and the voice recognition in a computing environment. 
Carosso teaches 
an order management system (‘660; Abstract: An electronic physician's orders system that automates and simplifies existing methods of generating, maintaining and retrieving physician's orders), 

receive, from the gateway device, via the cloud-based application, a request to place an order for a medical item from the user (‘660; Para 0049: A user/physician may also create orders by modifying existing orders. The mobile platform and server platform software allows a user, at any time, to review all of his orders in current order submission status prior to being signed off); 
provide, to the gateway device, via the cloud-based application, information related to a prior order placed by the user for the medical item (‘660; Para 0029: An electronic physician order submission includes a collection of one or more authorized electronic orders entered by a single user for a single patient awaiting processing. The electronic order may be saved prior to submission when a user has saved the order submission for future editing and/or actual submission; Para 0057: orders pre-entered and saved for future submission, when orders are created by medical students (or other unauthorized user) and require sign-off before submission, and when verbal orders are entered into the electronic physician's orders system): and 
receive, from the gateway device, via the cloud-based application, confirmation to place an order related to the prior order (’660; Para 0057:  Orders generated by the electronic physician's orders system can also be signed off electronically in the system indicating they have been approved by authorized personnel. Orders may also be signed off when completed by authorized personal. Electronic physician orders are signed-off only by an authorized physician. Situations where sign-offs may be appropriate include when orders are entered and being submitted for processing as part of standard submission process, when orders pre-entered and saved for future submission, when orders are created by medical students (or other unauthorized user) and require sign-off before submission, and when verbal orders are entered into the electronic physician's orders system). 
wherein a speaker of the gateway device provides, to the user, spoken output about the information related to the prior order (‘660; Para 0038: An order field may be highlighted with different font, colors, or speech graphic that indicates to the user that the field may be completed by using spoken commands. Sounds may also be used in conjunction with alerts if appropriate..Para 0055: Because the electronic physician's orders system has speech recognition, spoken notes by physicians can be taken. This feature allows physicians to record spoken notes sent as voice attachments to order submissions)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to modify the use of the dialysis system of Tanenbaum /using voice response of Cosentino with the technique of physician ordering system as taught by Carosso in order to establish the communication between the dialysis system and the voice recognition in a computing environment
Claims 22-23 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the dialysis system of claim 1, Tanenbaum discloses, wherein the dialysis machine and the gateway device are configured to communicate through a wireless connection (‘757; Para 0107). 

With respect to claim 4, the combined art teaches the dialysis system of claim 1, Tanenbaum discloses wherein the action comprises entering patient information into the dialysis machine (‘757; Para 0068). 

With respect to claim 5, the combined art teaches the dialysis system of claim 4, Tanenbaum discloses wherein the patient information entered into the dialysis machine is presented by a display of the dialysis machine (‘757; Abstract:. the voice command may cause a user interface of the dialysis machine (e.g., a display, such as a touchscreen display) to be adjusted). 

With respect to claim 6, the combined art teaches the dialysis system of claim 5, Tanenbaum discloses wherein  the microphone is configured to receive second audio input, and the control unit is configured to: 
identify one or more spoken words based on the second audio input (‘757; Para 0115); 
update the entered patient information based on the identified one or more spoken words (‘757; Para 0115);; and 
cause the updated entered patient information to be presented by the display (‘757; Para 0068; Para 0115). 

With respect to claim 7, the combined art teaches the dialysis system of claim 1, Tanenbaum discloses wherein the gateway device comprises a speaker configured to output spoken words to the user (‘757; Abstract). 

With respect to claim 9, the combined art teaches the dialysis system of claim 8, Tanenbaum discloses wherein the control unit is configured to: cause the speaker to (‘757; Para 0115). 

With respect to claim 10, the combined art teaches the dialysis system of claim 1, Tanenbaum discloses wherein the gateway device is configured to communicate with one or more remote systems through the cloud-based application (‘757; Para 0122). 

With respect to claim 11, the combined art teaches the dialysis system of claim 10, Cosentino discloses wherein the action is determined at least in part by the one or more remote systems (‘574; Para 0074). 


With respect to claim 14, the combined art teaches the dialysis system of claim 1 Tanenbaum discloses wherein the order is placed upon the user providing a passcode to the gateway device (‘757; Para 0022: voice code). 

With respect to claim 15, the combined art teaches the dialysis system of claim 1 Tanenbaum discloses wherein the request to place the order and the confirmation to place the order is provided by the user through spoken words (‘757; Para 0089). 

With respect to claim 16, the combined art teaches the dialysis system of claim 1, Carosso discloses wherein the order management system is configured to:
determine an estimated inventory of a medical item at the location of the dialysis machine (‘660; Para 0053);
compare the estimated inventory of the medical item to an actual inventory of the medical item at the location of the dialysis machine; and 
recommend an order for the medical item to be placed based on a current or anticipated shortage of the item (‘660; Para 0053). 

With respect to claim 17, the combined art teaches the dialysis system of claim 16, Tanenbaum discloses wherein the current or anticipated shortage of the item is determined by a rules based engine based on one or more of a rate of consumption of the item, a shipping time of the item, a frequency of use of the item, or an availability of the item (‘757; Para 0073: spoken text string “set dialysate flow rate”). 

With respect to claim 18, the combined art teaches the dialysis system of claim 17, Carosso discloses wherein the rules based engine is located at the gateway device or the order management system (‘660; Para 0011). 

With respect to claim 19, the combined art teaches the dialysis system of claim 16, Tanenbaum discloses wherein a speaker of the gateway device provides, to the user, spoken output about the recommended order (‘757; Paras 0091-0092). 

With respect to claim 20, the combined art teaches the dialysis system of claim 19, Tanenbaum discloses wherein the order management system is configured to receive, from the gateway device, via the cloud-based application, confirmation to place the recommended order provided by the user through spoken words (‘757; Paras 0091-0092). 

With respect to claim 21, the combined art teaches the dialysis system of claim 20, Carosso discloses wherein the recommend order is placed upon the user providing a passcode to the gateway device (‘660; Para 0041). 

Response to Arguments  
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
In the Remark filed 03/22/2021, the Applicant argued that Carosso does not disclose information related to a prior order placed by the user and receive….confirmation to place an order related to the prior order. 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claims. In fact, Carosso discloses Orders with stop dates generate alerts to physician to issue renewals. A renewal alert can appear at login informing physicians about pending renewals when they initially log in. Renewal alerts may also be sent to a user through an inbox mechanism. Renewal alerts can appear when the physician selects a patient for order entry. If there are order renewals pending, users are given access to a screen that allows them to select the orders they wish to renew. (‘660; Para 0056). Carosso further discloses orders when orders pre-entered and saved for future submission, when orders are created by medical students (or other unauthorized user) and require sign-off before submission, and when verbal orders are entered into the electronic physician's orders system. Electronic sign-off may require additional authentication. In some hospitals, electronic sign-off may not be accepted (‘660; Para 0058). Further, the specification does not provide any specific information of how to create the prior order and to place an order of the prior order, but only mere description of this subject matter of prior order. And thus, the Examiner treats the prior order described in the recited claims as verbal pending order of Carosso being entered into the system with the physician’s authorization. 
Given broadest reasonable interpretation of the recited claims, it is submitted that the order pre-entered such as verbal orders entered in the physician system with physician‘s authorization of Carosso is in a form of prior order with confirmation as described in the claims and specification of the invention.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686